403 P.2d 220 (1965)
Clifford Clyde STEWART, Plaintiff in Error,
v.
Harry C. TINSLEY, Warden of Colorado State Penitentiary, Defendant in Error.
No. 21601.
Supreme Court of Colorado, En Banc.
June 21, 1965.
Clifford Clyde Stewart, pro se.
Duke W. Dunbar, Atty. Gen., Frank E. Hickey, Deputy Atty. Gen., John E. Bush, Asst. Atty. Gen., for defendant in error.
DAY, Justice.
We will refer to plaintiff in error as petitioner.
Petitioner filed for writ of habeas corpus in the district court, Pueblo, alleging that a plea of guilty entered by him to the charge of robbery was coerced; that he was not afforded benefit of counsel, and that the court, in accepting his tendered plea of guilty, did not advise him of the sentence provided by law for the crime involved. The petition for the writ was denied without a hearing, and it is to this action of the court that he directs this writ of error.
We hold that petitioner raised no question properly justiciable in habeas corpus. Stilley v. Tinsley, 153 Colo. 66, 385 P.2d 677; Specht v. Tinsley, 153 Colo. 235, 385 P.2d 423; Titmus v. Tinsley, 153 Colo. 96, 384 P.2d 728.
It appears on the face of the petition that petitioner is not entitled to habeas corpus relief, so it was proper for the court to deny it summarily. Minor v. People, 154 Colo. 249, 389 P.2d 850; Titmus v. Tinsley, supra.
The allegations of the petition go to the validity of petitioner's plea of guilty and are properly to be brought under Rule 35(b), Colo.R.Crim.P. Vanderhoof v. People, 152 Colo. 147, 380 P.2d 903; Martinez v. People, 152 Colo. 521, 382 P.2d 990.
The judgment is affirmed.